      Case 4:19-cv-04997 Document 1 Filed on 12/24/19 in TXSD Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RYAN SHOUPE and SANDRA                     §
SHOUPE                                     §
  Plaintiffs,                              §
                                           §             CIVIL ACTION NO. ________
v.                                         §
                                           §                           JURY
STATE FARM LLOYDS                          §
  Defendant.                               §
                                           §




             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


       Defendant State Farm Lloyds (“State Farm”) files this Notice of Removal,

because diversity of citizenship jurisdiction exists under 28 U.S.C. § 1332.

                            PROCEDURAL BACKGROUND

1.     Plaintiffs Ryan and Sandra Shoupe filed this action on November 18, 2019,

against State Farm in the 55th Judicial District Court of Harris County, Texas. The case

was docketed under cause number 2019-83288 (the “State Court Action”).

2.     State Farm was served with citation and Plaintiffs’ Original Petition on November

20, 2019, and a representative of State Farm received the citation and Plaintiff’s

Original Petition on the afternoon of November 22, 2019. The statutory deadline to

remove this action under 28 U.S.C. § 1446(b)(1) is 30 days after Defendant’s receipt of

the initial pleading.

3.     An inadvertent mistake, however, was made after a representative of State Farm

received the suit papers, which resulted in the unintentional failure to route the citation
        Case 4:19-cv-04997 Document 1 Filed on 12/24/19 in TXSD Page 2 of 5



and Plaintiff’s Original Petition to counsel. State Farm discovered on the morning of

December 24, 2019, that excusable neglect had caused counsel not to receive the

citation and Plaintiff’s Original Petition. Immediately upon discovery State Farm retained

counsel, and counsel answered the lawsuit in State Court and filed this Notice of

Removal. State Farm will separately seek extension of time for the filing of this Notice of

Removal under FRCP 6(b)(1)(B) after it has an opportunity to conference with counsel

for Plaintiff regarding that motion.

4.      State Farm files this Notice of Removal pursuant to 28 U.S.C. § 1446 to remove

the State Court Action from the 55th Judicial District Court of Harris County, Texas to

the United States District Court for the Southern District of Texas, Houston Division.

5.      State Farm filed its Original Answer in the State Court Action on December 24,

2019.

                                        NATURE OF THE SUIT

6.      This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiffs’ claim for damages allegedly caused by a wind storm that occurred on or about

September 2, 2017.1 Plaintiffs assert causes of action against State Farm for: (1)

breach of contract, (2) violations of the Texas Insurance Code, and (3) breach of the

duty of good faith and fair dealing.2

                                        BASIS FOR REMOVAL

7.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is and was complete diversity between all parties, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

1
        Exhibit B2, Plaintiffs’ Original Petition, Section VI, ¶¶ 10-34.
2
        Id. at Section VII, ¶¶ 35-47.
Page 2 of 5
Federal Notice of Removal
      Case 4:19-cv-04997 Document 1 Filed on 12/24/19 in TXSD Page 3 of 5



A.     Diversity of Parties

8.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiffs’ Original

Petition and at the time of Defendant’s removal to this Court.

9.     Plaintiffs were, at the time of filling this lawsuit, and still are, citizens of Harris

County, Texas and reside in Harris County, Texas.

10.    State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters

who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.3

B.     Amount in Controversy

11.    Plaintiffs seek damages in an amount greater than $200,000.00, but not more

than $1,000,000.00.4 Accordingly, the “amount in controversy” requirement of 28 U.S.C.

§ 1332(a) is satisfied.

                      REMOVAL IS PROCEDURALLY CORRECT

12.    This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm was

served with process on November 20, 2019.

13.    Venue is proper in this division under 28 U.S.C. § 1441(a) because this district

and division embrace the place in which the removed action has been pending.




3
        See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
        (citizenship of unincorporated association determined by citizenship of members).
4
        Exhibit B2, Plaintiffs’ Original Petition, ¶ 5.
Page 3 of 5
Federal Notice of Removal
      Case 4:19-cv-04997 Document 1 Filed on 12/24/19 in TXSD Page 4 of 5



14.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm in the State Court Action are attached to this notice as

Exhibit B.

15.    Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.

16.    Pursuant to 28 U.S.C. 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 55th Judicial District

Court of Harris County, Texas.

                                        JURY DEMAND

17.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm

respectfully demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court’s docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.

                                                 Respectfully submitted,

                                                 NISTICO, CROUCH & KESSLER, P.C.


                                                 By:    /s/ M. Micah Kessler
                                                        M. Micah Kessler
                                                        State Bar No. 00796878
                                                        S.D. Tex. I.D. 21206
                                                 1900 West Loop South, Suite 800
                                                 Houston, Texas 77027
                                                 Telephone: (713) 781-2889
                                                 Telecopier: (713) 781-7222
                                                 Email: mkessler@nck-law.com
                                                 COUNSEL FOR DEFENDANT,
                                                 STATE FARM LLOYDS


Page 4 of 5
Federal Notice of Removal
      Case 4:19-cv-04997 Document 1 Filed on 12/24/19 in TXSD Page 5 of 5



OF COUNSEL:
Morgan Y. Bird
State Bar No. 24109646
S.D. Tex. I.D. 3362863
Email: mbird@nck.com



                             CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument was duly
served upon counsel of record by U.S. Mail, certified return receipt requested, and
electronic service on December 24, 2019, as follows:
       Hunter M. Klein
       Robert D. Green
       Green & Klein
       440 Louisiana Street, Suite 1900
       Houston, Texas 77002
       Telephone: (713) 654-9222
       Facsimile: (713) 654-5255
       VIA EMAIL: KLEIN@GREENTRIALLAW.COM
                     GREEN@GREENTRIALLAW.COM
       AND CMRRR – 7019 1120 0000 4683 8503



                                                      /s/ M. Micah Kessler
                                                         M. Micah Kessler




Page 5 of 5
Federal Notice of Removal
